Exhibit 99.1 AGREEMENT AND PLAN OF MERGER AMONG PATRIOT SCIENTIFIC CORPORATION, PTSC ACQUISITION 1 CORP., A WHOLLY OWNED DIRECT SUBSIDIARY OF PATRIOT SCIENTIFIC CORPORATION, CROSSFLO SYSTEMS, INC., AND THE CROSSFLO PRINCIPAL OFFICERS August 4, 2008 TABLE OF CONTENTS Page No. ARTICLE I THE MERGER 1 1.1 The Merger 1 1.2 Effective Time 1 1.3 Effects of the Merger 2 1.4 Articles of Incorporation and Bylaws 2 1.5 Directors and Officers of the Surviving Corporation 2 ARTICLE II CONVERSION OF SECURITIES 3 2.1 Merger Consideration; Conversion of Capital Stock 3 2.2 Allocation and Disbursement of Merger Consideration 3 2.3 Fractional Shares; Adjustments 3 2.4 Exchange of Certificates 4 2.5 Escrow Account 7 2.6 Dissenting Shares 8 ARTICLE III REPRESENTATIONS AND WARRANTIES OF PATRIOT AND SUBCORP 8 3.1 Organization and Standing 8 3.2 Corporate Power and Authority 9 3.3 Conflicts; Consents and Approvals 9 3.4 Subcorp 10 3.5 Actions 10 3.6 Financial Ability 10 3.7 Capitalization of Patriot and Subcorp 10 3.8 Subsidiaries 11 3.9 Brokerage and Finders’ Fees 11 3.10 Board Recommendation; Required Vote 11 3.11 Patriot SEC Documents 12 3.12 Books and Records 12 3.13 No Undisclosed Liabilities 13 3.14 No Material Adverse Change 13 3.15 Disclosure 13 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF CROSSFLO 13 4.1 Organization and Standing 14 4.2 Subsidiaries 14 4.3 Corporate Power and Authority 14 4.4 Capitalization of Crossflo 15 4.5 Conflicts; Consents and Approvals 15 4.6 Brokerage and Finders’ Fees 16 4.7 Books and Records; Financial Statements 16 4.8 Compliance with Law 17 4.9 Actions 17 4.10 No Material Adverse Change 17 4.11 Taxes 17 4.12 Intellectual Property 20 TABLE OF CONTENTS Page No. 4.13 Title to Assets and Properties 21 4.14 Employee Benefit Plans 22 4.15 Contracts 24 4.16 Labor Matters 26 4.17 Undisclosed Liabilities 27 4.18 Operation of Crossflo’s Business; Relationships 27 4.19 Permits 27 4.20 Real Property 27 4.21 Environmental Matters 28 4.22 Board Recommendation 29 4.23 Accounts Receivable 29 4.24 Insurance 29 4.25 Product Warranty 30 4.26 Data Protection Matters 30 4.27 Foreign Corrupt Practices Act 30 4.28 Disclosure 31 ARTICLE V COVENANTS OF THE PARTIES 31 5.1 Mutual Covenants 31 5.2 Covenants of Patriot 33 5.3 Covenants of Crossflo 36 ARTICLE VI CONDITIONS 41 6.1 Conditions to the Obligations of Each Party 41 6.2 Conditions to Obligations of Crossflo and the Crossflo Principal Stockholders 42 6.3 Conditions to Obligations of Patriot and Subcorp 42 ARTICLE VII TERMINATION AND AMENDMENT 43 7.1 Termination 43 7.2 Effect of Termination 44 7.3 Termination Fee 44 7.4 Payment of Termination Fee 44 ARTICLE VIII GENERAL SURVIVAL; INDEMNIFICATION 45 8.1 Survival of Representations and Warranties 45 8.2 Indemnification 45 8.3 Insurance Recoveries 45 ARTICLE IX MISCELLANEOUS 48 9.1 Notices 48 9.2 Interpretation 48 9.3 Counterparts 50 9.4 Entire Agreement 50 9.5 Third-Party Beneficiaries 50 9.6 Governing Law; Venue 50 9.7 Arbitration 51 9.8 Specific Performance 51 TABLE OF CONTENTS Page No. 9.9 Assignment 51 9.10 Expenses 51 9.11 Severability 51 9.12 Letter of Intent 51 9.13 Amendment 51 EXHIBITS Form of Exchange Agent Instructions ExhibitA Form of Letter of Transmittal ExhibitB Form of Escrow Agreement ExhibitC Form of Investment Representation Certificate ExhibitD SCHEDULES Merger Consideration Allocation per Crossflo Stockholder Schedule1 Calculation and Allocation of Closing Merger Consideration Schedule 1A Calculation of Escrow Merger Consideration Schedule 1B Required Consents Schedule 6.3(e) AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (this “Agreement”) is made and entered into as of August 4, 2008, by and among Patriot Scientific Corporation, a Delaware corporation (“Patriot” or “Buyer”), PTSC ACQUISITION 1 CORP., a California corporation and a wholly-owned subsidiary of Patriot (“Subcorp”), Crossflo Systems, Inc., a California corporation (“Crossflo”), Renney Senn, an individual resident in the State of California, Brian Mooney, an individual resident in the State of California, and William Mohlenbrock, M.D., an individual resident in the State of California, (collectively, the “Crossflo Principal Officers”). PRELIMINARY
